— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), rendered October 25, 1984, convicting him of robbery in the second degree and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court correctly denied his motion pursuant to CPL 270.10 challenging the jury panel. In neither the papers in support of the motion nor in the arguments made in support thereof did the defendant set forth any facts constituting the grounds of his challenge, as required by CPL 270.10 (2). The bare conclusions concerning an alleged discriminatory process of panel selection were insufficient to meet his burden and his motion was properly denied without a hearing (see, People v Bessard, 148 AD2d 49; Duren v Missouri, 439 US 357, 366; People v Parks, 41 NY2d 36).
The defendant contends that the People failed to prove his identity as a participant in the crime. Viewing the evidence adduced at the trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. The testifying witnesses identified the defendant as one of the perpetrators of the crime, and he fit the description they had separately given to the police prior to his apprehension. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*696We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit (see, CPL 470.05 [2]; People v Cristobal, 136 AD2d 558; People v Lynes, 49 NY2d 286; People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.